Per Curiam.

In urging that prohibition should issue to prevent the commission from reopening this case, relator relies substantially on State, ex rel. Zielonka, v. Marshall (1918), 98 Ohio St. 467. Such reliance is misplaced as Zielonka involved a contract which was entered into by the parties and “* * * which agreement was made subject to the order and approval of the Utilities Commission.” The parties here entered into stipulations and joined in a recommendation to the commission which is the rate making authority. The order of the commission did not create a contract but fixed rights, duties and responsibilities according to the statutory authority given the commission. Chapters 4905 and 4909, Revised Code.
The commission’s determination as to its authority and, as well, the ultimate decision it renders with respect to any changes in the rates and charges it has already approved may be the subject of direct appeal. R. C. 4903.13. This case is unlike State, ex rel. Northern Ohio Telephone Co., v. Winter (1970), 23 Ohio St. 2d 6, where prohibition issued to prevent a Common Pleas Court from exercising jurisdiction. In Winter, this court noted that “exclusive jurisdiction in such matters [is] in the Public Utilities Commission, subject to review by the Supreme Court.”
The writ of prohibition does not lie to prevent an anticipated erroneous decision. State, ex rel. Dworken, v. Hopple (1933), 127 Ohio St. 573.
The motion to dismiss the complaint is sustained and the writ of prohibition is denied.

Writ denied.

O’Neill, C. J., Schneider, Herbert, Corrigan, Stern, Leach and Brown, JJ., concur.